Citation Nr: 0618242	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  02-07 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a chronic acquired skin 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1972 to 
October 1975 and from September 1980 to January 1983.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied entitlement to service 
connection for a chronic acquired skin disorder.

The Veterans Law Judge (VLJ) who presided at a hearing in May 
2003 at which the veteran testified is no longer associated 
with the Board.  The veteran was advised of this by letter in 
March 2006 and of his right to have another hearing conducted 
by a VLJ making the final determination in this case.  He was 
also advised that if he did not respond in 30 days, the Board 
will assume he did not want an additional hearing.  The 
veteran did not respond.  Thus, the case will be decided on 
the evidence of record to include the transcript of the May 
2003 hearing, which has been associated with the claims file.

This case was previously before the Board and, in April 2004, 
it was remanded to the RO for further development.  The case 
has since been returned to the Board and is now ready for 
appellate review.


FINDING OF FACT

A current chronic skin disorder was not present in service, 
and the record contains no evidence of a nexus between the 
chronic skin disorder and the veteran's service. 


CONCLUSION OF LAW

A chronic acquired skin disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The veteran's claim for service 
connection for a skin condition was received in July 2001.  
Thereafter, the RO provided notice letters in August 2001 and 
April 2004 explaining the various requirement of VCAA.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  

Because of the adverse decision in this claim, any failure of 
VA to comply with Dingess is harmless error inasmuch as any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, VA treatment records, as well as several VA 
examination reports and a report of a private examination 
provided to the veteran in January 1986.  The veteran has not 
identified any additional evidence pertinent to his claim, 
not already of record and there are no additional records to 
obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  
Factual Background and Analysis

In hearing testimony and statements on file, the veteran 
contends that he suffers from a chronic acquired skin 
disorder as secondary to use of D2-2, SB Contamination 
Solution Number Two and STB Super Caustic Bleach, among other 
chemical agents during his second period of active service. 
He states that through the years he has experienced residuals 
of such exposure.
 
In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303. 

Here none of the contemporaneous service medical records for 
either period of service show complaints and/or findings 
referable to a skin disorder, exclusive of an episode of 
cellulitis in April 1975 related to a possible left foot 
infection.  Significantly, the veteran denied a history of 
skin problems when he was examined for separation from 
service in January 1983, at which time no skin disorder was 
found on clinical evaluation of the veteran.  

Post service VA examinations afforded the veteran in July 
1983 and September 1988, found the veteran's skin to be clear 
or without pathology, respectively.  Medical documentation 
reflecting clinical findings and/or complaints of a skin 
disorder, diagnosed as chronic folliculitis of both upper 
extremities and acneform of the face is not shown until a VA 
examination in September 1995, approximately 12 years 
following service separation.  The examiner did not provide 
an opinion as to etiology.  

In March 2005, the veteran underwent a VA dermatology 
examination.  He related that he had a great deal of sun 
exposure as a child.  While in the Marines, he often 
performed his duties shirtless due to the heat.  While in the 
army in the early 1980's, he was a nuclear biological 
chemical NCO, and worked with DS2, as well as super caustic 
bleach (STB).  He first developed red-brown skin bumps about 
three years earlier and was seen at a VA facility where 
actinic keratosis was diagnosed.  Following examination, 
seborrheic dermatitis was diagnosed.  The dermatologist 
indicated that this was a chronic condition which waxed and 
waned.  The etiology was unknown, but it was unlikely due to 
chemical exposure.  The physician stated that it was a common 
malady in the general population.  Xerosis (dry skin) was 
also noted.  

The initial diagnosis of a skin disorder in 1995 is too 
remote in time from service to support the claim that these 
conditions are related to service absent objective evidence 
to the contrary.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd 230 F.3d 1330 (Fed Cir 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  Furthermore, following a March 2005 VA dermatology 
examination, a VA dermatologist in March 2005concluded that 
it is unlikely that the veteran's present chronic skin 
disorder, diagnosed on this examination as seborrheic 
dermatitis, is casually related to claimed chemical exposure.  
No competent (medical) evidence has been submitted to rebut 
this opinion.

While, the veteran has asserted that he incurred a chronic 
skin disorder as a result of his active service, as a layman, 
he is not competent to render an opinion regarding diagnosis 
or etiology. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In the absence of competent evidence of a nexus between the 
veteran's current skin disorder and the veteran's service, a 
preponderance of the evidence is against entitlement to 
service connection for a chronic acquired skin disorder.  
Accordingly, the appeal must be denied.

In reaching this decision the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b): however, as the 
preponderance of the evidence is against the veteran's claim 
for service connection. Such statue is not for application in 
this instance.  


ORDER

Service connection for a chronic acquired skin disorder is 
denied.



___________________________________________
RENÉE PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


